Citation Nr: 0102483	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disease.


REPRESENTATION

Appellant represented by:	George E. Agnew, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from January 1982 to February 
1986.  These dates have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which entitlement to service 
connection for an acquired psychiatric disability was denied.  


REMAND

The veteran made a claim for entitlement to service 
connection for a psychotic disorder in May 1994.  In a rating 
decision, dated April 1996, the RO denied the veteran's claim 
for service connection for a psychiatric disability.  The 
veteran did not timely appeal this decision.  In August 1998 
the veteran wrote the RO requesting a hearing on his claim 
and in September 1998 indicated that he had new evidence to 
submit.  In September 1998 the RO informed the veteran that 
new evidence was required to reopen his claim.  A RO hearing 
was held in November 1998.  The RO determined that new and 
material evidence had been received, reopened the veteran's 
claim and denied the claim for service connection for an 
acquired psychiatric disability, as not well grounded, in 
June 1999.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist and eliminated the well-
grounded requirement in 38 U.S.C.A. § 5107.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Entitlement to service connection for an acquired 
psychiatric disease must be remanded for the RO to consider 
the issue on the merits, without regard for well 
groundedness.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Examinations by specialists are recommended in those cases, 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The Board notes that the 
veteran has been treated and hospitalized for substance and 
alcohol dependence, which creates a complicated disability 
picture with respect to his alleged psychiatric disorders or 
psychoses.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician.  After a review of 
the entire claims folder, and following 
the performance of appropriate 
psychological testing, the examiner 
should render an opinion as to whether 
there is a currently manifested 
psychoneurosis or psychosis.  The 
examiner should also render an opinion as 
to whether any current psychiatric 
complaints are etiologically related to 
substance abuse apart from some acquired 
psychiatric disease.  The claims folder 
must be made available to the examiner 
prior to the examination so that the 
veteran's entire history can be taken 
into consideration, and the examiner is 
asked to also offer an opinion as to 
whether it is more likely than not that 
any currently manifested acquired 
psychiatric disease is related to or 
manifested during the veteran's military 
service.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

